Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over INATA et al.(US 2015/0009176 A1)(herein after INATA) in view of Kwack et al.(US 2016/0145472 A1)(herein after Kwack).
Regarding claim 1, INATA teaches a touch screen(touch panel 130, fig.1), assembled by a bonding process(adhesion by using adhesive, Para-33), comprising: 

a display module(display module 160, fig.2) comprising a frame(fig.2, non-display region surrounding display surface 160a of the display module 160 is regarded as frame)(frame 170 or lower housing 120, or upper housing 110, fig.3, and related text) and a displaying area(display surface 160a, display region, Para-33);
(touch panel 130, fig.3, Para-27) configured above the display module(display module 160) and to receive a touch input(touch position of user, Para-27); and
 
a gel-based optical adhesive(adhesive layer 150, fig.3, Para-25; gel-like member, Para-25)[partially pre-cured prior to an implementation of the bonding process], interposed between and bonding the display module(display module 160) and the touch panel(touch panel 130), and having a coverage larger than the displaying area and less than an outer edge of the frame (fig.3)(as seen from fig.3, adhesive layer 150 encapsulates/covers top surface of the display module 160 and also bonds with the upper housing 110) [and a ratio of transmittance larger than a percent of 91%].

Nevertheless, INATA is not found to teach expressly the touch screen, wherein the gel-based optical adhesive partially pre-cured prior to an implementation of the bonding process and a ratio of transmittance larger than a percent of 91%.

However, Kwack teaches an adhesive composition and display device, wherein the gel-based optical adhesive partially pre-cured(Para-53, 83-87, 91-95) prior to an implementation of the bonding process(figs.2B-2D) and a ratio of transmittance larger than a percent of 91%(Para-21).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified INATA with the teaching of Kwack to include the feature in order to suppress fluidity of the gel-based adhesive composition.
   
Regarding claim 2, INATA as modified by Kwack teaches the touch screen as claimed in Claim 1, further comprising one of components as follows: 

the display module(display panel 160, fig.3, INATA; display panel 110, fig.1, Kwack) comprising the frame around the displaying area(non-display area around the display surface 160a) and showing a series of dynamic images in the displaying area(obvious to one of ordinary skill in the art that both static and dynamic images are displayed in the display panel and well-known in the art; see US 2012/0082435 A, figs.1&2&20); and
 
the touch panel(touch  panel 130, figs.1&2, INATA) further comprising a sensing area in correspondence with the displaying area in position(Para-25, INATA). 

Regarding claim 4, INATA as modified by Kwack teaches the touch screen as claimed in Claim 1, wherein the display module (display panel 160) comprising the frame(upper frame 110), the displaying area(display surface 160a, display region, fig.3, INATA), and a height difference(height between 110 and 160) formed between the frame(upper frame 110) and the displaying area(display region) to collectively form a shallow recession part providing for the gel-based optical adhesive(adhesive 150, fig.3, INATA) to fill  in.

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over INATA et al.(US 2015/0009176 A1) in view of Kwack et al.(US 2016/0145472 A1) further in view of Kimura et al.(US 2020/0157387 A1)(herein after Kimura).

Regarding claim 5, INATA as modified by Kwack is not found to teach expressly the touch screen as claimed in Claim 1, wherein the gel-based optical adhesive is further treated by a post-heating process with a post-heat temperature in a range between 50°C and 65°C lasting for a period of 15 to 30 minutes after the implementation of the bonding process.

However, Kimura teaches an on-cell touch panel-type liquid crystal display panel, wherein the gel-based(gelatin based adhesive, Para-127) pressure-sensitive[optical] adhesive is further treated by a post-heating process(aging treatment, Para-43) with a post-heat temperature in a range between 50°C and 65°C (50°C) lasting for a period of 15 to 30 minutes(15 minutes) after the implementation of the bonding process(Para-43).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified INATA further with the teaching of Kimura to include the feature in order to provide a pressure-sensitive adhesive layer having reworkability and high durability against a transparent conductive layer. 

7.	Claims 6, 7, 9, 10-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Slobodin et al.(US 2008/0266273 A1) (herein after Slobodin)in view of HISASHI et al.(JP 2018/077491 A) (herein after HISASHI).

Regarding claim 6, Slobodin teaches a touch screen(interactive display system, Para-2; touch sensor overlay 12, fig.1, Para-24), assembled by a lamination process(Para-44), comprising:
 
a display module(display assembly 14, fig.1, Para-25) comprising a corner formed at where a frame and a displaying area are joined(it is obvious to have corner formed between a bezel/frame and display area);
 
a touch panel(touch sensor overlay 12, fig.1) configured above the display module(display assembly 14, fig.1) and to receive a touch input(user touch input, Para-25);
 
a high-plasticity gel-based optical adhesive(optical adhesive, Para-44)(as no value of plasticity is given, examiner interprets optical adhesive given in Para-44 is regarded as high-plasticity gel-based adhesive) cured by a pre-curing process(pre-cure optical adhesive 806, fig.9) prior to the implementation of the lamination process(Para-56); and 

Nevertheless, Slobodin is not found to teach expressly the touch screen, comprising: a high-plasticity curing optical adhesive required to treat with a curing process after the implementation of the lamination process, filled in and around the corner, and sandwiched between the display module and the touch panel with the high-plasticity gel-based optical adhesive to render the display module and the touch panel bonded.

However, HISASHI teaches a display device, comprising:
 
a high-plasticity curing optical adhesive(replenishment adhesive R10, Para-54) required to treat with a curing process after the implementation of the lamination process(Para-89: In the curing device 3, as shown in FIG. 4, the laminate S10 is placed on the placing table 31, and ultraviolet rays having a strength necessary for completely curing the temporarily cured adhesive layer R1 are irradiated by the irradiation unit 33, and the main curing of the adhesive layer R1 is complete), filled in and around the corner(figs.9A&9B), and sandwiched between the display module and the cover plane [touch panel] with the (adhesive R) to render the display module and the cover plane [touch panel] bonded(fig.10).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Slobodin with the teaching of HISASHI to include the feature in order to provide a high-quality display device member by filling a gap formed between an edge of an adhesive layer and the frame line of inner frame of the cover panel/touch panel which reduces appearance defect due to gaps and damage due to peeling. 

Regarding claim 7, Slobodin as modified by HISASHI teaches the touch screen as claimed in Claim 6, further comprising one of components as follows: 

the display module(liquid crystal panel S1, fig.10, HISASHI) comprising the frame(printing frame P) around the displaying area(obvious to have display area) and showing a series of dynamic images in the displaying area(obvious to one of ordinary skill in the art that both static and dynamic images are displayed in the display panel and well-known in the art; see US 2012/0082435 A, figs.1&2&20), in which the frame has a level higher than that of the displaying area which forms a segment difference (fig.10, HISASHI); and

(fig.1, slobodin) comprising a sensing area in correspondence with the displaying area in position(figs.3-8, Slobodin).
 
Regarding claim 9, Slobodin as modified by HISASHI teaches the touch screen as claimed in Claim 6, wherein the high-plasticity curing optical adhesive comprises one selected from a group consisting of principal ingredients in the high-plasticity gel-based optical adhesive, an organosilicon compound, an additive, and a combination thereof(Para-45/46, Slobodin), and the additive further comprises one selected from a group consisting of a room temperature curing adhesive, an ultraviolet curing adhesive(ultraviolet curing, curing treatment, fig.4, Para-45, HISASHI), a thermal curing adhesive, a compound adhesive, and a combination thereof.

Regarding claim 10, Slobodin as modified by HISASHI teaches the touch screen as claimed in Claim 6, wherein the high-plasticity curing optical adhesive, the corner, the frame, and the displaying area collectively form a shallow recession for the high-plasticity gel-based optical adhesive to fill in (Para-67, 68, 86, fig.10, HISASHI). 

claim 11, Slobodin as modified by HISASHI teaches the touch screen as claimed in Claim 6, wherein the high-plasticity curing optical adhesive and the high-plasticity gel-based optical adhesive collectively form a single layer of optical adhesive(adhesive layer R1, fig.10, HISASHI). 

Claim 12 is rejected for the same reason as mentioned in the rejection of claim 6, since both claims recite identical claim limitation except for minor wording and insignificant change in terminology.

Claim 16 is rejected for the same reason as mentioned in the rejection of claim 11, since both claims recite identical claim limitation except minor wording and insignificant change in terminology.

8.	Claims 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Slobodin et al.(US 2008/0266273 A1) in view of HISASHI et al.(JP 2018/077491 A) and further in view of Yasuda et al.(US 2012/0108012 A1) (herein after Yasuda).

Regarding claim 8, Slobodin as modified by HISASHI teaches the touch screen as claimed in Claim 7, wherein the high-plasticity curing optical adhesive[has a plasticity (HISASHI discloses the higher viscosity of the replenishing adhesive R10 only) than that of the high-plasticity gel-based optical adhesive and] is filled in and around the segment difference and the corner(fig.10, HISASHI). 

Nevertheless, Slobodin as modified by HISASHI is not found to teach expressly the touch panel, wherein the high-plasticity curing optical adhesive has a plasticity relatively higher than that of the high-plasticity gel-based optical adhesive.

However, Yasuda teaches a film for semiconductor, wherein the high-plasticity curing [optical] adhesive(second adhesive layer 2, fig.1(a)) has a plasticity relatively higher(Para-72, 186) than that of the high-plasticity gel-based [optical] adhesive (first adhesive layer 1, fig.1(a)).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Slobodin further with the teaching of Yasuda to include the feature in order to improve the adhesive property of two semiconductor films.

Claim 15 is rejected for the same reason as mentioned in the rejection of claims 8 and 9, since claim 13 recites identical claim limitations of claims 8 and 9 except minor wording and insignificant change in terminology.
Claims 13, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Slobodin et al.(US 2008/0266273 A1) in view of HISASHI et al.(JP 2018/077491 A) and further in view of Wu et al.(US 2018/0059821 A1) (herein after Wu).

Regarding claim 13, Slobodin as modified by HISASHI teaches the touch screen as claimed in Claim 12, wherein the first gel-based optical adhesive comprises one selected from a group consisting of principal ingredients in the second gel-based optical adhesive, a conductive polymeric material, and a combination thereof(Para-45/46, Slobodin), has properties of light transmittable(optical adhesive) and 

Neither Slobodin nor HISASHI teaches expressly the touch screen, wherein the first [gel-based optical] adhesive has property of conductive, and provides an electrical conductivity for the displaying area on the display module. 

However, Wu teaches an electrostatic discharging circuit in a display panel, wherein the first gel-based optical adhesive has property of conductive(conductive adhesive 26, fig.4, Para-36), and provides an electrical conductivity for the displaying area on the display module(Para-36). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Slobodin further with the teaching of Wu to include the feature in order to substantially improve electrostatic protection ability of the display panel.

Claim 14 is rejected for the same reason as mentioned in the rejection of claim 13, since both claims recite identical claim limitation except for minor wording and insignificant change in terminology.

Claim 17 is rejected for the same reason as mentioned in the rejection of claim 13, since both claims recite identical claim limitation except minor wording and insignificant change in terminology.

Regarding claim 18, Slobodin as modified by HISASHI and Wu teaches the touch screen as claimed in Claim 17, wherein the conductive layer(condutive adhesive 26, Wu) is formed on the optical adhesive surface by implementing a process selected from a group consisting of an inkjet process, a spray-coating process(coating, HISASHI), a dip-coating process, and a combination thereof, and comprises one selected from a group consisting of a gel-based optical adhesive(Para-34, Slobodin), a conductive polymeric material, a graphene, and a combination thereof.
claim 19, Slobodin as modified by HISASHI and Wu teaches the touch screen as claimed in Claim 17, wherein the first gel-based optical adhesive(slobodin, HISASHI), the second gel-based optical adhesive(slobodin, HISASHI), and the metal-made bezel(iron table 40, fig.4, Wu) collectively form a conductive path to provide a ground electrical conductivity for the display module(Para-3, 36, Wu). 

Regarding claim 20, Slobodin as modified by HISASHI and Wu teaches the touch screen as claimed in Claim 17, wherein the conductive layer, the second gel-based optical adhesive, and the metal-made bezel(iron table 40, fig.4, Wu) collectively form a conductive path to provide a ground electrical conductivity for the display module(Para-3, 36, Wu).

Allowable Subject Matter

10.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of reasons for the indication of allowable subject matter:  

Claim 3: None of the cited prior arts on record, alone or in combination, provides a reasonable motivation to fairly teach or suggest the applicant’s claim invention, “the touch screen as claimed in Claim 1, wherein the gel-based optical adhesive has a volume resistivity of at least 8x1015 Ω-cm, a surface resistivity at least 3x1015 Ω-cm, a dielectric constant in a range between 2.79 and 2.81, and a peel strength in a range between 3.0 N/20mm and 10 N/20mm”.
Examiner Note
12. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692